Bleckley, Judge.
1. A national bank that habitually receives special deposits for safe-keeping, as matter of accommodation, is bound by the act of its cashier in receiving, on special deposit, a package of stocks and bonds. The bank, though acting without reward, becomes a bailee, and is responsible for gross negligence. 62 Penn. State, 47; Code, §§ 2104, 2105. Compare 47 Vt., 546; 60 New York, 278; 42 Md., 581; 17 Mass., 479.
2. If a person withdraw from a bank a special deposit, in pursuance of authority conferred upon him by the depositor, the bank is discharged, though the authority be unknown, at the time, to the corporation or to the officer representing itin the transaction.
*3753. "Written authority, signed by the depositor, on the certificate of deposit, in these terms: “ Will pay above dividends or coupons to (naming a particular person) for my account,” will not justify the bank in parting with possession of the bonds themselves and the certificates of stock described in the certificate of deposit, though possession be yielded to the person thus named.
4. In charging the jury, it is not appropriate to say to them, that they are to determine what is in evidence, or that it is for them to settle what is in evidence. Phraseology like this might mislead, by inducing them to suppose that they were to consider the eompeteney of the testimony, as well as its credibility and effect. ■ ■
Judgment reversed.